Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 14 September 1810
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
              Mon très respectable Ami,
              Paris 14. 7bre 1810.
            
             Vous trouverez ci-joint mon petit Traité Sur les Finances des Etats-Unis, peut-être inutile pour le moment, mais que j’espere qui ne le Sera pas toujours.
            L’accommodement projetté, à ce qu’il me parait des trois côtés entre Votre République et les Puissances belligerantes de l’Europe, S’il Se réalise, rétablira votre Commerce extérieur et entretiendra le Revenu de vos Douanes.
            En ce cas, vous n’aurez plus à considerer que dans le lointain les changemens que vous aurez à effectuer par la suite dans le Systême de vos Finances.
            Il n’est cependant pas douteux que ces changemens ou d’autres analogues devront avoir lieu quand les Manufactures les plus usuelles Seront établies et prospereront en Amérique; et quand votre Commerce avec l’Europe sera réduit à quelques objets de luxe, qui ne Sont jamais qu’à l’usage des Gens très riches, passant? par conséquent peu nombreux, et que même la gravité des mœurs Républicaines et les opinions religieuses de plusieurs de vos Citoyens rendront plus rares aux Etats-Unis que partout ailleurs.
            La Raison et la Religion poussant dans le même Sens, il est difficile qu’on leur résiste.
            Ainsi le produit de vos Douanes ira en diminuant à mesure que Se propagera votre industrie.—Il viendra un tems où ce produit n’excedera pas deux millions de dollars; et, dès qu’il s’affaiblira Sensiblement, vous Serez obligés d’y Suppléer par d’autres formes de contribution.
             Je ne Sais Si le fait est vrai; mais on m’a dit qu’un pas avait êté fait pour chercher ce Supplément dans la fausse et très dangereuse route ouverte par le Général Hamilton, et que je croyais fermée d’une maniere durable par la petite révolte du Nord-Ouest de la Pensylvanie qui entre exigea une marche d’armée, lors du premier essai.
            On m’a dit que des Droits ou  Taxes ou Excises avaient êté nouvellement introduits Sur le travail et les produits des distilleries.
             Ce serait l’origine d’un des plus mauvais genres de contribution qu’on puisse adopter.—Contribution inégale dans sa répartition, dispendieuse dans Sa perception, vexatoire dans ses formes; accoutumant d’une part à la Fraude et à la mauvaise foi, de l’autre à la concussion et à la Tyrannie.—Contribution qui ne peut s’accorder  avec la Constitution libre d’un Peuple et d’un Pays où la maison d’un Homme doit être un azyle sacré, et où nulle Autorité ne doit pouvoir forcer d’en ouvrir les portes dans aucun autre cas que ceux d’incendie, de flagrant délit, ou d’une accusation de crime.
            lever dans la République une Armée, et une Armée nécessairement nombreuse contre les Citoyens, c’est détruire la République: c’est faire un Prince du directeur général de l’Excise, et metamorphoser en Nobles les Directeurs particuliers.—Et ce Prince avec Ses Nobles deviennent bientôt indépendans du Gouvernement lui même.—Par la crainte d’un deficit dans les Finances, ils dictent les Loix qu’ils appellent répressives de la Fraude. Ils les multiplient et les accumulent. Ils enchainent les Citoyens comme des Mouches dans une toile d’Araignée
            Si cela n’est pas encore, mon excellent Ami, que le Président, les ministres, le Sénat, le Congrès, que tous les bons Citoyens et tous les hommes d’esprit se réunissent pour empêcher que cela n’arrive!
            Si le mal est commencé, que les mêmes efforts Se déploient pour déchirer le Rézeau funeste et en retirer les laborieuses Abeilles des Etats-Unis.
            
              Agréez mes vœux pour votre Patrie, et mon respectueux attachement
              
 DuPont (de Nemours)
            
          
          
            Je recommande toujours mes Enfans à votre bienveillance.
          
         
          Editors’ Translation
          
            
              
                My very respectable Friend,
                Paris 14. September 1810.
              
               You will find enclosed my little treatise on the finances of the United States, useless perhaps for the time being, but I hope not always so.
              It seems to me that the planned tripartite arrangement between your republic and the warring powers of Europe, if it materializes, will restore your foreign commerce and maintain your customs revenue.
              In that case, your need to change your financial system will come only in the future.
              However, these or other similar changes will certainly have to be implemented when the most common manufactures are established and prosper in America, and when your commerce with Europe is reduced to a few luxury items, which are never used by any but the very rich, consequently a very small number of people, and the gravity of republican manners and the religious opinions of your citizens will make them rarer in the United States than anywhere else.
              When reason and religion go hand in hand, it is difficult to resist them.
              Thus the proceeds from your customs will diminish in proportion to the growth of your industry.—A time will come when its yield will not exceed two million dollars; and as soon as it is noticeably weakened, you will be obliged to supplement it with other forms of taxation.
              
               I do not know if this fact is true; but I have been told that a step had been taken to seek this supplement in the wrong and very dangerous road opened by General Hamilton, which I thought had long been closed by the small revolt in northwestern Pennsylvania, which required a marching army, at the time of the first attempt.
              I was told that duties or taxes or excises had recently been introduced on the labor and product of distilleries.
               This would be the beginning of one of the worst kind of taxes that could be adopted.—It would be unequal in its apportionment, expensive in its collection, vexatious in its forms; accustoming people, on the one hand, to fraud and bad faith, and on the other, to misappropriation and tyranny. This tax cannot be in accord with the free constitution of a people and a country in which a man’s home must be a sacred asylum, and where no authority ought to be able to enter by force except in cases of fire, in catching someone redhanded, or in the accusation of a crime.
              To raise a necessarily numerous army against the citizenry in a republic, is to destroy that republic: it is to make a prince out of the general director of the excise, and to change the individual directors into nobles. And this prince with his nobles will soon become independent of the government itself.—Through fear of a financial deficit, they will dictate laws that they call fraud suppressors. They will multiply and accumulate them. They will entangle citizens like flies in a spiderweb.
              If this has not yet taken place, my excellent friend, may the president, the ministers, the Senate, Congress, and all good citizens and men of spirit unite to prevent this from happening!
              If this evil has begun, may the same efforts be deployed to tear down the deadly web and free from it the hard-working bees of the United States.
              
                Please accept my best wishes for your country, and my respectful attachment.
                
 DuPont (de Nemours)
              
            
            
              I recommend my children to your kind attention as always.
            
          
        